Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 1/29/2021. 
Claims 30-49 are pending.

Response to Arguments
Applicant's response to double patenting rejection is acknowledged. The double patenting rejection is holding in abeyance, and the double patenting rejection is maintaining.
Applicant's argument(s) filed on 1/29/2021 with respect to claim(s) 30-49 have been fully considered but they are not persuasive. 

In the communication field, applicant argues in substance that:
a.  	Regarding claim(s) 30-49, Applicant argues (Remark page(s) 2-5)
“To establish prima facie obviousness of a claimed invention, all of the claim limitations must be taught or suggested by the prior art. Claim 30 recites in part:
creating, by the delivery controller responsive to the server being put into maintenance mode, a group of users to have access to the one or more services while in maintenance mode;
creating, by the delivery controller responsive to the server being put into maintenance mode, one or more duplicate services for the group of users to access while the one or more services are in maintenance mode;
connecting, by the delivery controller, the one or more clients of the one or more users in the group of users to the one or more duplicate services
Claim 40, although different in scope, recite similar elements. The combination of Yu, Cannon and Peng fails to teach or suggest at least the above-identified elements of Claims 30 and 40.
The combination of Yu, Cannon and Peng fails to teach or suggest the following combination of elements, responsive to the server being put into maintenance mode, a delivery controller: (i) creating a user group of users to have access to the one or more services while in maintenance mode (ii) creating 
The Examiner further cites Peng for creating one or more duplicate services for the group of users to access while the one or more services are in maintenance mode. Peng describes replicating application data among servers once integrity testing is initiated. Although the data may be used by applications, the applications themselves are not duplicated by creating duplicate applications in response to one or more applications being put in maintenance mode. This is because Peng is focused on the testing of applications being developed to ready for deployment rather than using duplicate applications while the servers are in maintenance mode. For these additional reasons, Peng fails for its cited purpose. Neither Yu nor Cannon bridge these deficiencies in Peng. As a result, the combination of Yu, Cannon and Peng fails to teach or suggest each and every element of Claims 30 and 40.”
In response to argument [d], Examiners respectfully disagrees.
The examiner interprets the claim limitation as "responsive to the server being put into maintenance mode, a delivery controller: (i) creating a user group of users to have access to the one or more services while in maintenance mode (ii) creating one or more duplicate services for the group of users to access while the one or more services are in maintenance mode".  Therefore Peng et al teach this interpretation because "[0018] and [0033], Fig.1-4 a group of users such as system administrators (or other users) may interact with or access system 300 via one or more client devices (not shown) to perform testing or interact with replicate application on replica server in case of failure (for example, hardware failure of master server 120) (maintenance mode on master server). A group of user such as administers are enabled to perform integrity testing on replica server. It is obvious that a person with ordinary skill to authorize/create a group of user to access replica application at any time.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10348837B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims in the instant application are a broader subset of the patented claims as follows:
Instant Application
U.S. Patent No. 10348837B2
Claim 30
(a)    establishing, by a delivery controller, a number of connections between a plurality of clients and one or more services provided by a server;


(b)    determining, by the delivery controller, that the server is to be put into maintenance mode;




(c)    creating, by the delivery controller responsive to the server being put into maintenance mode, a group of users to have access to the one or more services while in maintenance mode;



(d)    creating, by the delivery controller responsive to the server being put into maintenance mode, one or more duplicate services for the group of users to access while the one or more services are in maintenance mode;

(e)    connecting, by the delivery controller, the one or more clients of the one or more users in the group of users to the one or more duplicate services; and

(f)    reconnecting, by the delivery controller responsive to the server being taken out of maintenance mode, the number of connections of the plurality of clients to the one or more services.

Claim 1

establish one or more connections between one or more client devices and one or more applications hosted or installed on the server and determine a number of connections being serviced;

determine that the one or more installed applications or the one or more virtual desktops hosted are experiencing issues and responsive to the determination the server is placed in maintenance mode;

in response to the server determining that the server has been placed into maintenance mode, the server configured to:
create a user group of users with permission to use the one or more installed applications or the one more virtual desktop while in maintenance mode;

create one or more directories comprising duplicates of the one or more applications or the one or more virtual desktops for users of the user group to use via the one or more client device,


connect the one or more client devices to the one or more duplicate applications or one or more duplicate virtual desktops: and


in response to the server being taken out of maintenance mode:
reconnect the one or more client devices to the one or more installed applications or one or more virtual desktops hosted on the server; and
remove the one or more directories.

Note that the table above only compared the conflicting claim 1. However, the Applicant is advised that the other independent and dependent claims in instant application also have their conflicting claims in U.S. Patent No. 10348837B2 and thus are rejected on a similar fashion as that in the table above, resulting in a double patenting rejection to all claims 1-20 in instant application.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claim(s) 30-35, 37-45 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20070083794 A1) in view of Cannon (US 7447854 B1) in view of Peng et al (US 20120030513 A1).
With respect to independent claims:
Regarding claim(s) 40, Yu teaches a system comprising: a delivery controller executable on one or more processors, coupled to memory and configured to: (Yu; [0056], Fig.7; memory 708 and processor 700)
establish a number of connections between a plurality of clients and one or more services provided by a server; (Yu; [0027], Fig.1; If the active replica changes (i.e., active replica 170 is replaced by new replica 180 due to rejuvenation), the name server responds with the handle of the new replica. Client processing 110 also includes session processing 130 with the active replica (the session data indicating whether the client device connect to the active replica, see [0028]). In one embodiment, the client retrieves the handle of the active replica prior to sending each request to the active replica. [0028], session 130 continues sending requests and receiving responses from the active replica until an error occurs indicating that the active replica is unavailable. When this error occurs, session 130 requests a new handle for the application which is resolved using the name server.)
connect the one or more clients of the plurality of clients of the one or more users in the group of users to the one or more duplicate services; and (Yu; [0026], Fig.1; this involves transferring state data (if any) from the active replica to the new replica and redirecting client requests from the active replica to the new replica.)
However, the Yu fails to teach determine that the server is to be placed into maintenance mode; create, responsive to the server being put into maintenance mode, a group of users to have access to the one or more services while in maintenance mode; create, responsive to the server being placed into maintenance mode, one or more duplicate services for the group of users to access while the one or more services are in maintenance mode; reconnect, responsive to the server being taken out of maintenance mode, the number of connections of the plurality of clients to the one or more services.
Cannon et al teach determine that the server is to be placed into maintenance mode; (Cannon; co.15, lines 5-23; this centralized image management is accomplished by deploying the virtual machine to a user's physical machine and using the virtual disk file backup features of the present invention to maintain a copy of the virtual machine on a centralized IT storage server system. A user works in a virtual machine that periodically streams changes to the backup maintained by the IT department. Each user also has a system agent running on the host that can restrict access to the virtual machine. When IT needs to perform system maintenance, the remote host agent is instructed to temporarily restrict access to the virtual machine and to upload any outstanding virtual disk changes. Once the agent reports that the virtual disk files are in synchronization, the IT professional connects to the copy of the virtual machine on the IT storage server and carries out whatever tasks are needed. Once finished, the host agent on the user's machine streams back the changes from the IT server onto the virtual disk and unlocks the virtual machine so that the user can resume using it.)
reconnect, responsive to the server being taken out of maintenance mode, the number of connections of the plurality of clients to the one or more services. (Cannon; co.15, lines 5-23; this centralized image management is accomplished by deploying the virtual machine to a user's physical machine and using the virtual disk file backup features of the present invention to maintain a copy of the virtual machine on a centralized IT storage server system. A user works in a virtual machine that periodically streams changes to the backup maintained by the IT department. Each user also has a system agent running on the host that can restrict access to the virtual machine. When IT needs to perform system maintenance, the remote host agent is instructed to temporarily restrict access to the virtual machine and to upload any outstanding virtual disk changes. Once the agent reports that the virtual disk files are in synchronization, the IT professional connects to the copy of the virtual machine on the IT storage server and carries out whatever tasks are needed. Once finished, the host agent on the user's machine streams back the changes from the IT server onto the virtual disk and unlocks the virtual machine so that the user can resume using it.)
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the system to specify determine that the server is to be placed into maintenance mode; reconnect, responsive to the server being taken out of maintenance mode, the number of connections of the plurality of clients to the one or more services as taught by Cannon et al. The motivation/suggestion would have been because there is a need to reducing the amount of data that needs to be transmitted. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
However, the combination of Yu and cannon fail to teach create, responsive to the server being put into maintenance mode, a group of users to have access to the one or more services while in maintenance mode; create, responsive to the server being placed into maintenance mode, one or more duplicate services for the group of users to access while the one or more services are in maintenance mode; 
Peng et al teach create, responsive to the server being put into maintenance mode, a group of users to have access to the one or more services while in maintenance mode; (Peng; [0018] and [0033], Fig.1-4 a group of users such as system administrators (or other users) may interact with or access system 300 via one or more client devices (not shown) to perform testing or interact with replicate application on replica server in case of failure (for example, hardware failure of master server 120)(maintenance mode on master server). A group of user such as administers are enabled to perform integrity testing on replica server. It is obvious to create a group of user with authorization to access replica application. It would be obvious that a person with ordinary skill to enable or authorize one or more users such as administers to access or use the application (s) or desktop(s) while in maintenance mode.)
create, responsive to the server being placed into maintenance mode, one or more duplicate services for the group of users to access while the one or more services are in maintenance mode; (Peng; [0036]-[0039], data and the application on the master server are replicated to the corresponding replica server and enable administrators to perform testing functions (services) on the application to confirm conjurations, functions etc. as same as the application on the master server.)
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the system to specify create, responsive to the server being put into maintenance mode, a group of users to have access to the one or more services while in maintenance mode; create, responsive to the server being placed into maintenance mode, one or more duplicate services for the group of users to access while the one or more services are in maintenance mode as taught by Peng et al. The motivation/suggestion would have been because there is a need to recovery for distributed applications. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 30 is/are substantially similar to claim 40, and is thus rejected under substantially the same rationale.

With respect to dependent claims:
Regarding claim(s) 38, Yu-Cannon-Peng teaches the method of claim 37, wherein (f) further comprises removing the one or more duplicate services from the one or more directories. (Peng; Fig.3-4; [0041] In some implementations, primary coordinator 405 may send one or more commands (simultaneously or in sequence) to each member coordinator 410 to perform one or more operations of: stopping the application/application services on the replica server, discarding any data modifications in the temporary directory on the replica server, removing the temporary directory from the replica server, and unmounting the file system filter driver from the replica server. Each member coordinator 410 may receive the command and may communicate with the integrity tester on each replica server to ensure that the stopping, discarding, removing, and unmounting operations are correspondingly performed. In one implementation, the member coordinator 410 may execute the stopping, discarding, removing, and unmounting operations in sequence.)

Regarding claim(s) 39, Yu-Cannon-Peng teaches the method of claim 30, wherein (e) further comprises connecting the number of connections of the plurality of clients to the one or more services. (Yu; [0026], Fig.1; this involves transferring state data (if any) from the active replica to the new replica and redirecting client requests from the active replica to the new replica.)

 Regarding claim(s) 41, Yu-Cannon-Peng teaches the system of claim 40, wherein the server comprises the delivery controller. (Yu; [0014], as used herein, a "handle" is a token, such as a pointer, that provides access to a running instance of an application (e.g., provides a client process with access to the active replica that corresponds to an application program).)

Regarding claim(s) 42, Yu-Cannon-Peng teaches the system of claim 40, wherein the delivery controller is intermediary between the plurality of clients and the server. (Yu; [0014], as used herein, a "handle" is a token, such as a pointer, that provides access to a running instance of an application (e.g., provides a client process with access to the active replica that corresponds to an application program).)

Regarding claim(s) 43, Yu-Cannon-Peng teaches the system of claim 40, wherein the one or more services comprises one of an application or a hosted desktop. (Yu; [0014], as used herein, a "handle" is a token, such as a pointer, that provides access to a running instance of an application (e.g., provides a client process with access to the active replica that corresponds to an application program).)

Regarding claim(s) 44, Yu-Cannon-Peng teaches the system of claim 40, wherein the delivery controller is further configured to place the server in maintenance mode responsive to identifying that the server is experiencing issues. (Cannon; co.15, lines 5-23; this centralized image management is accomplished by deploying the virtual machine to a user's physical machine and using the virtual disk file backup features of the present invention to maintain a copy of the virtual machine on a centralized IT storage server system. A user works in a virtual machine that periodically streams changes to the backup maintained by the IT department. Each user also has a system agent running on the host that can restrict access to the virtual machine. When IT needs to perform system maintenance, the remote host agent is instructed to temporarily restrict access to the virtual machine and to upload any outstanding virtual disk changes. Once the agent reports that the virtual disk files are in synchronization, the IT professional connects to the copy of the virtual machine on the IT storage server and carries out whatever tasks are needed. Once finished, the host agent on the user's machine streams back the changes from the IT server onto the virtual disk and unlocks the virtual machine so that the user can resume using it.)

Regarding claim(s) 45, Yu-Cannon-Peng teaches the system of claim 40, wherein the delivery controller is further configured to place the server in maintenance mode responsive to identifying that the one or more services are experiencing issues. (Cannon; co.15, lines 5-23; this centralized image management is accomplished by deploying the virtual machine to a user's physical machine and using the virtual disk file backup features of the present invention to maintain a copy of the virtual machine on a centralized IT storage server system. A user works in a virtual machine that periodically streams changes to the backup maintained by the IT department. Each user also has a system agent running on the host that can restrict access to the virtual machine. When IT needs to perform system maintenance, the remote host agent is instructed to temporarily restrict access to the virtual machine and to upload any outstanding virtual disk changes. Once the agent reports that the virtual disk files are in synchronization, the IT professional connects to the copy of the virtual machine on the IT storage server and carries out whatever tasks are needed. Once finished, the host agent on the user's machine streams back the changes from the IT server onto the virtual disk and unlocks the virtual machine so that the user can resume using it.)

Regarding claim(s) 47, Yu-Cannon-Peng teaches the system of claim 40, wherein the delivery controller is further configured to create the one or more duplicate services in one or more directories. (Peng; [0037], in some implementations, once integrity testing is triggered/initiated, a replication spooling operation may be performed. Primary coordinator 405 may send a command to each member coordinator 410 to spool any changes made to the application data on the corresponding master server. Each member coordinator may receive the command and may communicate with the corresponding data replicator on each replica server to ensure that the changes are spooled. The changes from each master server may be replicated to the corresponding replica server, but may be spooled in a temporary spool directory at the replica server that is separate from the application data directory at the replica server that stores the replicated application data that is accessed during testing. The replication server comprise the application, the application data is duplicated to replica servers to a temporary directory or directory from master server. It would be obvious that a person with ordinary skill to copy application or application data to one or more replica servers.)

Regarding claim(s) 48, Yu-Cannon-Peng teaches the system of claim 47, wherein the delivery controller is further configured to remove the one or more duplicate services from the one or more directories responsive to the server being taken out of maintenance mode. (Peng; Fig.3-4; [0041] In some implementations, primary coordinator 405 may send one or more commands (simultaneously or in sequence) to each member coordinator 410 to perform one or more operations of: stopping the application/application services on the replica server, discarding any data modifications in the temporary directory on the replica server, removing the temporary directory from the replica server, and unmounting the file system filter driver from the replica server. Each member coordinator 410 may receive the command and may communicate with the integrity tester on each replica server to ensure that the stopping, discarding, removing, and unmounting operations are correspondingly performed. In one implementation, the member coordinator 410 may execute the stopping, discarding, removing, and unmounting operations in sequence.)

Regarding claim(s) 49, Yu-Cannon-Peng teaches the system of claim 40, wherein the delivery controller is further configured to disconnect the number of connections of the plurality of clients to the one or more services responsive to the server being put into maintenance mode. (Yu; [0026], Fig.1; this involves transferring state data (if any) from the active replica to the new replica and redirecting client requests from the active replica to the new replica.)

Claim(s) 31 is/are substantially similar to claim 41, and is thus rejected under substantially the same rationale.
Claim(s) 32 is/are substantially similar to claim 42, and is thus rejected under substantially the same rationale.
Claim(s) 33 is/are substantially similar to claim 43, and is thus rejected under substantially the same rationale.
Claim(s) 34 is/are substantially similar to claim 44, and is thus rejected under substantially the same rationale.
Claim(s) 35 is/are substantially similar to claim 45, and is thus rejected under substantially the same rationale.
Claim(s) 37 is/are substantially similar to claim 47, and is thus rejected under substantially the same rationale.

2.	Claim(s) 36 and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable by Yu (US 20070083794 A1) in view of Cannon (US 7447854 B1) in view of Peng et al (US 20120030513 A1) in view of YOON (US20100157964 A1).
 	Regarding claim(s) 46, the prior art fails to teach the system of claim 40, wherein the delivery controller is further configured to put the server in maintenance mode responsive to identifying that one or more metrics of response times from the one or more services is above a threshold.
However, YOON teaches wherein the delivery controller is further configured to put the server in maintenance mode responsive to identifying that one or more metrics of response times from the one or more services is above a threshold. (YOON; [0068], Fig.7; if the content server 43 is under maintenance or is in a connection disabled state for any other reason, it cannot respond to the connection attempt (S54). In the case there is no response from the content server 43 for a predetermined time (S55), the data service node 23 recognizes that the content server 43 is in the connection disabled state, and registers connection failure information including the identification information of the content server 43 and the terminal 10 in the connection management server 42 for the reconnection process to be performed later (S56).)
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the system to specify wherein the delivery controller is further configured to put the server in maintenance mode responsive to identifying that one or more metrics of response times from the one or more services is above a threshold as taught by YOON. The motivation/suggestion would have been because there is a need to guiding server reconnection in the mobile Internet and a method for server reconnection of a terminal. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 36 is/are substantially similar to claim 46, and is thus rejected under substantially the same rationale.


Conclusion
 	 THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUJI CHEN/
Examiner, Art Unit 2456

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456